DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawing
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“wherein the rotor hub may be frustoconical” as recited in Claim 7;
“wherein the turbine generator is a compressor or turbine of a gas turbine engine” as recited in Claim 9;
“wherein the turbine generator is a steam turbine, for example of a Rankine cycle” as recited in Claim 11; &
“A steam turbine comprising the turbine generator according to claim 11” as recited in Claim 12;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 4: 61.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The following claims are objected for the following reasons:
Claim 1 is objected to because line 3 recites “rotor blades” and appears proper to recite “the turbine rotor blades”;
Claim 1 is objected to because line 8 recited “arranged on the rotor” and appears proper to recite “arranged on the turbine rotor”;
Claims 5-8 are objected to because line 8 recited “the rotor hub” and appears proper to recite “the turbine rotor hub”;
Claims 2-9 are objected to because the preamble recites “A turbine generator…, and should recite “The turbine generator…”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 – 
It is well known that electricity generation is from electric power plants that use a turbine to drive electricity generators. In a turbine driven generator, a moving fluid—water, steam, combustion gases, or air—pushes a series of blades mounted on a rotor shaft. The force of the fluid on the blades spin/rotate the rotor shaft of a generator. The generator, in turn, converts the mechanical (kinetic) energy of the rotor to electrical energy. 
The applicant’s “turbine generator” recites known elements for a known generator. However, the recited “turbine generator” does not describe a known generator as understood in the art. Therefore, the recited elements are not fully clear to interpret as such. For instance, the applicant recites:
A turbine generator comprising:
(a) a turbine rotor comprising a HUB …;
(b) a turbine stator comprising a HUB …; &
the turbine rotor and turbine stator being concentrically arranged about a common axis … and having (c) one or more magnets arranged on the rotor; and,
(d) a generator stator concentrically aligned with the turbine rotor and turbine stator … & the or each of the magnets on the turbine rotor rotate relative to the generator stator in order to generate electric power.
The applicant’s “turbine rotor/stator” are recited as HUBS (refer to “a & b” above). Moreover, the applicant’s turbine rotor HUB is “arranged with magnets” (refer to “c” above). Additionally, the applicant’s “generator stator” (refer to “d” above) is different than the well knows stator (such as comprising windings/coils). Therefore, it is not clear how the applicant’s turbine generator “generates electric power” (refer to “d” above) as claimed.
The Claim also recites (e) “the turbine rotor and turbine stator being concentrically arranged about a common axis to define an annular flow path, the vane stages and blade stages being axially spaced along the axis, and having one or more magnets arranged on the rotor”. The claim does not describe how both HUBS (refer to “a-b” above) are concentrically arranged. Therefore, as recited, it is not clear how “the vane stages and blade stages being axially spaced along the axis, and having one or more magnets arranged on the rotor” from the recited HUBS (refer to “a & b” above) being concentrically arranged.
The Claim also recites “f” “a generator stator concentrically aligned with the turbine rotor and turbine stator; and one or more magnets arranged on the rotor whereby in use”. It is not clear if the “one or more magnets” are the same magnets or different magnets recited in the previous limitation (refer to “e” above). Moreover, the limitation (“f”) does not describe how the “generator stator” is concentrically aligned with the already “concentrically aligned” HUBS (refer to “a-b & e” above).
Claims 2-11 are rejected based on the dependency from Claim 1.
Regarding Claim 4, the applicant recites “wherein each permanent magnet may be axially aligned with a rotor stage”. It is unclear if the recited “each permanent magnet” in Claim 4 are the same or not “one or more magnets” recited in Claim 1. Moreover, the limitation recites “may be”. Therefore, it is not clear if the magnets are “axially aligned with the rotor stage” or not. 
Regarding Claim 5, the applicant recites “wherein each permanent magnet may not extend axially beyond the rotor hub”. It is unclear if the recited each permanent magnet in Claim 5 are the same or not “one or more magnets” recited in Claim 1. Moreover, the limitation recites “may not”. Therefore, it is not clear if the magnets “extend axially beyond the rotor hub” or not. 
Regarding Claim 6, the applicant recites “wherein each permanent magnet may abut, or be fastened to a surface of, the rotor hub”. It is unclear if the recited each permanent magnet in Claim 6 are the same or not “one or more magnets” recited in Claim 1. Moreover, the limitation recites “may abut”. Therefore, it is not clear if the magnets are “abutted” or not. 
Regarding Claim 7, the applicant recites “wherein the rotor hub may be frustoconical”. The limitation recites “may be”. Therefore, it is not clear if rotor hub is frustoconical or not. 
Regarding Claim 8, the applicant recites “wherein the rotor hub may be cylindrical”. The limitation recites “may be”. Therefore, it is not clear if rotor hub is cylindrical or not.
Regarding Claim 9, the applicant recites “wherein the turbine generator is a compressor OR turbine of a gas turbine engine”. It is not clear how the recited turbine generator “is a compressor or a turbine of a gas turbine engine. It is well known that all the recited elements in Claim 9 are independent elements.
Regarding Claim 11, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 is rejected based on the dependency from Claim 11.
PRIOR ART WOULD BE APPLIED AS BEST UNDERSTOOD BY THE EXAMINER. APPLICANT IS ALSO REMINDED THAT NEW MATTER IS NOT ALLOWED.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merrett (US 10,897,182).
Regarding Claim 1, Merrett disclose a turbine generator comprising:
a turbine rotor comprising a hub [22] and one or more blade stages [26], each stage comprising a circumferential array of rotor blades in driving engagement with the hub [22] (FIG. 1-3C, Claim 1; a rotor portion including a rotor ring mated to a plurality of rotatable fan blades of a turbine engine, the rotor ring having a plurality of permanent magnets disposed therein in an alternating polarity pattern);
a turbine stator comprising a hub [32] and one or more vane stages [18 a, 18b], each stage comprising a circumferential array of vanes (FIG. 1-3C, Claim 1; a stator portion including a first stator ring disposed coaxial with, and forward of, the rotor ring, wherein the first stator ring includes a plurality of first split coil portions);
the turbine rotor [22] and turbine stator [32] being concentrically arranged about a common axis to define an annular flow path, the vane stages and blade stages being axially spaced along the axis, and having one or more magnets [20] arranged on the rotor [22] (FIG. 1-3C, Claim 1; the rotor ring having a plurality of permanent magnets disposed therein in an alternating polarity pattern); and,
a generator stator concentrically aligned with the turbine rotor and turbine stator (FIG. 1-3C, Claim 1; the stator portion further including a second stator ring disposed coaxial with, and aft of, the rotor ring, wherein the second stator ring includes a plurality of second split coil portions); and 
one or more magnets [20] arranged on the rotor [22] whereby in use, when the turbine is driven to rotate about the axis, the or each of the magnets on the turbine rotor rotate relative to the generator stator in order to generate electric power [wherein the adjustment of the circumferential alignment of the first and second split coil portions produces a variation in combined voltage output of the stator portion] (FIG. 1-3C, Claim 1-2).
Regarding Claim 2, Merrett disclose a turbine generator as claimed in claim 1 [see rejected Claim 1], wherein the generator stator is arranged along the axis with the turbine stator radially outermost (FIG. 1, Claim 1; the stator portion further including a second stator ring disposed coaxial with, and aft of, the rotor ring, wherein the second stator ring includes a plurality of second split coil portions).
Regarding Claim 3, Merrett disclose a turbine generator as claimed in claim 1 [see rejected Claim 1], wherein the turbine stator [32] is arranged along the axis with the generator stator [28] radially outermost (FIG. 1, Claim 1).
Regarding Claim 4, Merrett disclose a turbine generator as claimed in claim 1 [see rejected Claim 1], wherein each permanent magnet may be axially aligned with a rotor stage [a rotor portion including a rotor ring mated to a plurality of rotatable fan blades of a turbine engine, the rotor ring having a plurality of permanent magnets disposed therein in an alternating polarity pattern] (Claim 1).
Regarding Claim 5, Merrett disclose a turbine generator as claimed in claim 1 [see rejected Claim 1], wherein each permanent magnet may not extend axially beyond the rotor hub [a rotor portion including a rotor ring mated to a plurality of rotatable fan blades of a turbine engine, the rotor ring having a plurality of permanent magnets disposed therein in an alternating polarity pattern] (Claim 1).
Regarding Claim 6, Merrett disclose a turbine generator as claimed in claim 1 [see rejected Claim 1], wherein each permanent magnet or be fastened to a surface of, the rotor hub [a rotor portion including a rotor ring mated to a plurality of rotatable fan blades of a turbine engine, the rotor ring having a plurality of permanent magnets disposed therein in an alternating polarity pattern] (Claim 1).
Regarding Claim 7, Merrett disclose a turbine generator as claimed in claim 1 [see rejected Claim 1], wherein the rotor hub may be frustoconical [turbofan engines are “frustoconical”] (Column 3, Lines 30-39).
Regarding Claim 8, Merrett disclose a turbine generator as claimed in claim 1 [see rejected Claim 1], wherein the rotor hub may be cylindrical (FIG. 1 shows the rotor hub 22 as “cylindrical”).

Regarding Claim 9, Merrett disclose a turbine generator according to claim 1 [see rejected Claim 1], wherein the turbine generator is a compressor OR turbine of a gas turbine engine [Embodiments that include a slip clutch or other mechanism to decouple the fan from the shaft, to utilize ram air in the event of an engine failure, must be modified to ensure the torque imparted to the fan by the apparatus 10 is transferred to the engine's compressor] (Column, 3, Lines 30-39; “turbofan engine”, Column 8, Lines 41-47).
Regarding Claim 10, Merrett disclose a gas turbine engine (Column 3, Lines 30-39; “turbofan engine”) comprising the turbine generator according to claim 9 [see rejected Claim 9].
Regarding Claim 11, Merrett disclose the turbine generator according to claim 1 [see rejected Claim 1], wherein the turbine generator is a steam turbine [turbofan engines are “steam turbines”], for example of a Rankine cycle.
Regarding Claim 12, Merrett disclose a steam turbine comprising the turbine generator according to claim 11 [see rejected Claim 11].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH ORTEGA/
Primary Examiner, Art Unit 2832